Case 1:21-mj-06425-UA Document 7 Filed 07/21/21 Page 1of1

225 BROADWAY
SUITE 715

NEW YORK, NY 10007
T: 212 323 6922

F; 212 323 6923

 

LAW FIRM, PLLC

BY ECF and E-MAIL

The Honorable Katherine H. Parker
United District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

 

aA
RE: United States v. Ofer Abarbanel un x
21 MJ 6425 A )
Dear Judge Parker:

I represent the defendant, Ofer Abarbanel, in the above referenced matter. The
purpose of this letter is to respectfully request an extension of the date that Mr. Abarbanel’s
bond is to be signed from July 21, 2021 to August 4, 2021. Mr. Abarbanel was arrested
and presented on June 24, 2021 in the Middle District of California. Mr. Abarbanel was
subsequently released on the conditions set by the Court which included a bond of
$900,000.00 secured by three affidavits of surety provided by three persons. Mr.
Abarbanel appeared in the Southern District of New York on July 7, 2021 for a remote
presentment before the Honorable James L. Cott. At that time, Judge Cott ordered a bond
in this District under the same terms as the Middle District of California. Once the
conditions in this District are met, it is anticipated that the bond in California will be
dismissed, The defense has provided the names of potential co-signers and their contact
information to the Government, An extension of time is respectfully requested to obtain
the signatures on the bond of the co-signers who reside in California. All other conditions
of release have been met. The Government consents to this application. This application
is being provided to Your Honor as the Magistrate on Duty for the week of July 19, 2021.

Respectfully submitted,
/s/

Calvin H. Scholar

CHS/jb
cc: AUSA Christine Magdo by ECF and E-MAIL

 
